DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.

Terminal Disclaimer

The Electronic Terminal Disclaimer filed on January 15, 2021 has been automatically approved.

Response to Arguments

Applicant’s arguments, see page 10, filed January 15, 2021, with respect to the Double Patenting Rejection have been fully considered. Based on the arguments and the Terminal Disclaimer filed and approved, the Double Patenting Rejection of claims 1-20 has been withdrawn. 


Allowable Subject Matter

Claims 1-20 are allowed.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        January 27, 2021

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167